Case 5:21-mj-00054-HJB Document 4 Filed 01/19/21 Page 1 of 4

'  WD-TX/AO 199A (Rev §/2001) Order Setting Conditions of Release Page T of 3 Pages

UNITED STATES DISTRICT COURT

  

 

WESTERN DISTRICT OF TEXAS CLERK, U.S. DISTAICT COURT
SAN ANTONIO DIVISION WESTER CT OF TEXAS
USA ORDER SETTING CONDITIONS OF RELRASTLERK
OF DEFENDANT OR MATERIAL WEENESS
VS.

Case Number: SA:21-M -00054(1)
(1) Matthew Carl Mazzocco
Defendant

On 0GG OGD Los cot

IT IS ORDERED that the release of the defendant/material witness is subject to the following conditions:

(1) The defendant/material witness shall not commit any offense in violation of federal, state or local law while
on release in this case. The defendant/material witness shall report as soon as possible, to Pretrial Services
or supervising officer, any contact with any law enforcement personnel including, but not limited to, any
arrest, questioning, or traffic stop.

(2) The defendant/material witness shall immediately advise the court, defense counsel and the U.S. Attorney
in writing before any change in address and telephone number.

(3) The defendant/material witness shall appear at all proceedings as required and shall surrender for service of
any sentence imposed as directed. The defendant/material witness shall appear at (if blank, to be notified)
U.S. Courthouse, Courtroom A, 655 East Cesar E. Chavez Boulevard, SAN ANTONIO, Texas

Place

on

 

Date and Time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant/material witness be released provided that:

( ) (4) The defendant/material witness promises to appear at all proceedings as required and to surrender for
service of any sentence imposed.

(X) (5) The defendant/material witness executes an unsecured bond binding the defendant/material witness to pay
the United States the sum of TWENTY-FIVE THOUSAND dollars ($ 25,000.00) in the event of a failure
to appear as required or to surrender as directed for service of any sentence imposed.

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the
defendant/material witness and the safety of other persons and the community, it is FURTHER ORDERED that the
release of the defendant/material witness is subject to the conditions marked below:

( ) (6) The defendant/material witness is placed in the custody of:
(Name of person or organization)
(Address)
(City and state) (Phone)
who agree (a) to supervise the defendant/material witness in accordance with all the conditions of release, (b) to use
every effort to assure the appearance of the defendant/material witness at all scheduled court proceedings, and (c) to
notify the court immediately in the event the defendant/material witness violates any conditions of release or disappears.

 

 

Signed:

 

Custodian or Proxy Date

Signed:

 

Custodian or Proxy Date

DISTRIBUTION: COURT DEFENDANT/MATERIAL WITNESS U.S. MARSHAL
Case 5:21-mj-00054-HJB Document 4 Filed 01/19/21 Page 2 of 4

‘ WD-TX/AO 199B (Rev. 5/2018) Additiona! Conditions of Release Page 2of3 Pages
Additional Conditions of Release (cont.)

( X ) (7) The defendant/material witness must:
( X ) (a) report to Pretrial Services as directed.
( =) (b) report to the
telephone number , ho later than
( X ) (c} execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated
property: $25,000.00 UNSECURED
( ) (d) post with the court the following indicia of ownership of the above-described property, or the following amount or
percentage of the above-described:

(ec) execute a bail bond with solvent sureties in the amount of $

(f) maintain or actively seek verifiable employment.

(g) maintain or commence an education program.

(h} surrender any passport to Pretrial Services as directed, or:

(i) not obtain a passport or other international travel document.

(j) abide by the following restrictions on personal association, residence, or travel: Travel authorized in continental United
States with preapproval from Pretrial Services. No travel to Washington, D.C. unless for court related matters. Travel
outside the United States will require Judge Bemporad's permission.

( X ) (k) avoid all contact, directly or indirectly, with any person who is or who may be a victim or witness in the

investigation or prosecution, including:

( ) (obtain medical or psychiatric treatment and/or remain

in an institution as follows:

 

 

 

 

 

ee ee ee ee ee

 

 

 

{ )  (m) return to custody each at o'clock after being released at o'clock for employment,
schooling, or the following purposes:

 

 

( ) (nm) reside at a halfway house or community corrections center as designated by Pretrial Services; abide by all conditions and
requirements of the facility until terminated by the facility director or Pretrial Services; and remain in custody until space
becomes available, and the Appearance Bond is signed; or, if a matcrial witness, reside with a third party custodian as
approved by Pretrial Services, in licu of residing at a community corrections facility or halfway house.

(X) (0) refrain from possessing a firearm, destructive device, or other dangerous weapon.

( +) (p) refrainfrom ( ) any (+) __ excessive use of alcohol.

(X ) (q) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. §802,
unless prescribed by a licensed medical practitioner.

( X ) (1) submit to substance abuse treatment which will include evaluation and testing, education, in-patient or out-patient
treatment, and/or participation in support groups such as Alcoholics or Narcotics Anonymous (AA/NA).

( ) (@) atthe discretion of the Pretrial Services, submit to substance abuse treatment which may include evaluation, testing,
education, in-patient or out-patient treatment, and/or participation in support groups (such as AA/NA).

(X) (t) submit to testing for a prohibitive substance as required by the Pretrial Services Office or supervising officer. Testing
may be random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system,
and/or any form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or
tamper with the efficiency and accurracy of prohibited substance screening or testing.

(=) () have installed on your vehicle an ignition interlock system as directed by Pretrial Services; drive no other vehicle while
on pretrial release; abide by all conditions and requirements of the ignition interlock system program; and not disconnect
the ignition interlock system without prior permission from Pretrial Services.

( ) (¥) participate in onc of the following Location Monitoring Programs and comply with the requirements of the
program which ( ) willor ( =) will not include wearing a tracking device or other form of location

verification system:
( ) At the discretion of Pretrial Services (PTS); ( } Global Position System (GPS); ( ) Radio Frequency
Monitoring (RF); (_) Voice Recognition (VR);
Location verification systems require that you maintain a telephone (land linc) at your residence without any special
features such as "call waiting, call forwarding or caller ID". Cordless telephones are not permitted, unless approved by
the Pretrial Services Officer.

( ) (Gi) Curfew. You are restricted to your residence every day ( ) from to , or
( ) as directed by the Pretrial Services Office or supervising officer; or
{ ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious

services, medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligation; or other activities approved in advance by the Pretrial Services office or supervising officer; or
( ) (ii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical

necessities and court appearances or other activites specifically approved by the court.

{ )  (w) Stand Alone Monitoring (SAM): Requires the use of Global Positioning System (GPS)tracking to monitor and enforce

any other condition(s) of release (e.g., travel restrictions) Note: Not recommended for high risk defendants.

) (x) the following person(s) sign as (_) surety and/or (__) third party custodian on the Appearance Bond:

) &)

) @

~~ aT

 

 
Case 5:21-mj-00054-HJB Document 4 Filed 01/19/21 Page 3 of 4

, WOTAD 1090 (Rew, $/3001) Advica of Menahles cad Sanettors Pages of 3 Papes

(8) ITIS FURTHER ORDERED that the defendant/materfal witness shall be responsible for any costs of participation in court-ordered
programs based on his/her ability to pny as determined by Pretrial Services, and make timely payment if required by any “Order
Directing Payment of Attorney's Fees,”

(9) ITIS FURTHER ORDERED that if the Court ins ordered herein any testing, such as substance testing, or monitoring, such as
electronic monitoring, the defendant/material witness shall refrain from obstructing or attempting to obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and deviecs.

 

Advice of Penalties and Sanctions

A violation of any of the foregoing conditions of release may result in the Immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, and a prosccution for contempt of court and could result ina term of imprisonment, a fine or both.

Ths commission of a Fedral offense while on pretrial release wil! result in un additionad sentence of a term of imprisonment of not more
than ten years, If the offense is a felony; or a term of imprisonment of not more than one ycar, if the offense fs a misdemeanor. This sentence shall be
in addition to any other sentence,

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a erimo punishable by up to ton ycars of imprisonment, and a $250,000 fine or both to tamper witli a witness, victim or informant;
to retaliate or altempt to retaliate agninst a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant,
bia of the court, The penaltics for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted

Es ,

Ifaficr celease, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be

prosecuted for falling to appear or surrender and additional punishment may be Imposed. Ifyou are convicted of

DEBENDANTS:

If after release, you knowingly fall to sppear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosccuted for failing to appear or surrender and additional punishment may be imposed. Ifyou ore convicted oft

(1) an offense punishable by death, lift imprisonment, or imprisonment for a term of 15 years or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both:

(2) an offense punishable by imprisonment for a term of five years or more, bul less than 15 years or more, you shail be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more then two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

MATERIAL WITNESSES:

IE after release, you knowingly full to appear as required by the conditions of release, you may be prosecuted for fhiling to appcar and may
be fined not more than $100,000 and imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrendor shall be in addition to the sentence for any other offense. In addition, a
failure to appear or surrender may result In the forfelture of any bond posted.

Acknowledgement of Defendant/Matoriat Witness

T acknowledge that I am the defendant/material witness tn this caso and that [ am awore of the conditions of release. I promise to obey all
conditions of relenso, to appear as directed, and to surrender for service of uny sentence Imposed, } am aware of the penalties and sanctions set forth
above.

  
  
      

 

 

 

 

 

 

 

AGREED, IF APPLICABLE
Siofaiure of Defendantifateti s
AS APPROVED BY THE COURT
drelttant US, Afterney ita
Aloniey for DefendantMateriol Wihess ‘Clip and State Telephone
Aucual Security Neaiber
Gata af Birth

Directions to United States Marshal
NS Tho defendant/material witness is ORDERED released after processing,

€ =) The United States Marshal is ORDERED to keep the defendant/inaterial witness in custody until notified by the clerk or judicial
officer thot tho defendant has posted bond and/or complicd with all other conditions,for release. The defendant/material witness shall
be es before the approprinte Judicial officer at thw time and place polly

Liha f 20 AT

  
 

 

Data
Case 5:21-mj-00054-HJB Document 4 Filed 01/19/21 Page 4 of 4

WD-TRN/AO 199C (Rev. 5/2001) Advice of Penalties and Sanctions Page 3 of 3 Pages

(8) IT IS FURTHER ORDERED that the defendant/material witness shall be responsible for any costs of participation in court-ordered
programs based on his/her ability to pay as determined by Pretrial Services, and make timely payment if required by any "Order
Directing Payment of Attorney's Fees."

(9) IT IS FURTHER ORDERED that if the Court has ordered herein any testing, such as substance testing, or monitoring, such as
electronic monitoring, the defendant/material witness shall refrain from obstructing or attempting to obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and devices.

Advice of Penalties and Sanctions

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of not more
than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor, This sentence shall be
in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant;
to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant,
or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted
killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

DEFENDANTS:

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of 15 years or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than 15 years or more, you shall be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

MATERIAL WITNESSES:

If after release, you knowingly fail to appear as required by the conditions of release, you may be prosecuted for failing to appear and may
be fined not more than $100,000 and imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant/Material Witness

I acknowledge that I am the defendant/material witness in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of the penalties and sanctions set forth
above.

AGREED, IF APPLICABLE

 

Signature of Defendant Material Witness
AS APPROVED BY THE COURT

Assistant U.S. Attorney Adilress

 

 

 

Attorney for Defendant/Material Witness City and State Telephone

 

Social Security Number

 

Date of Birth
Directions to United States Marshal
Xe The defendant/material witness is ORDERED released after processing.

(_) The United States Marshal is ORDERED to keep the defendant/material witness in custody until notified by the clerk or judicial
officer that the defendant has posted bond and/or complied with all other conditions_for release. The defendant/material witness shall
be ee before the appropriate judicial officer at the time and place specifies II in custody.

LNT | ORE

Date HENRY J. BEMPGRA °
UNITED STATES JISTRATE JUDGE

 
  

 
